Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Smigaj et al. (US Pub. No. 2019/0230911 A1) is considered the closest prior art of record.  However, Smigaj’s reel box does not include a plurality of stacked reel compartments with each compartment having a width greater than a height which allows a reel of a fishing rod to be positioned in a nonvertical position or a fly reel to be positioned such that it lays on its side inside the compartment, and further where each reel compartment is connected to the proximal end of the one of the elongate tubes or each reel compartment defining an interior space that is continuous with an interior of one of the elongate tubes.  The prior art of record does not teach or suggest modifying Smigaj to include such features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANTON L KRYCINSKI whose telephone number is (571)270-5381. The examiner can normally be reached Monday-Friday, 10:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571)272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Stanton L Krycinski/Primary Examiner, Art Unit 3631